Title: From George Washington to Martha Dandridge Custis Washington, 1 October 1782
From: Washington, George
To: Washington, Martha Dandridge Custis


                  
                     My dearestVerplanks point 1st Oct. 1782
                  
                  If this letter should ever reach your hands, it will be presented by Mr Brown, Son to a Gentleman of that name in Rhode Island, from whom I have received civilities, & to whom, or his connetions, I could wish to make returns.  As he has thoughts of going into Virginia I recommend him to your notice & attention.  I am most sincerely & affectionately—Yrs
                  
                     Go: Washington
                     
                  
               